DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's response submitted October 17, 2022, has been received.  The amendment of claims 2, 4, and 5; cancellation of claims 3 and 6; is acknowledged.  The §112 rejection has been withdrawn.  Regarding Applicant’s arguments beginning on page 6, that the Isshiki reference does not provide a seed layer constituting lead, iron, and titanium, it is noted that Isshiki was referenced for the disclosure of using a seed layer comprising the constituent elements of the layers to be adhered (piezoelectric layer) such that the seed layer is chosen to have lead, iron, and titanium, to match with the piezoelectric material selected for use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,803,264 (“Katiyar”) in view of U.S. Patent Pub. 2014/0210915 (“Isshiki”).
Claim 1
Katiyar discloses a piezoelectric element comprising: a substrate (col. 7, lns 39-40, substrate); and a laminate which is provided on the substrate (col. 7, lns 22-67) and which includes a first electrode (col. 7, ln 24, platinum lower electrode), a piezoelectric layer (piezoelectric layer from solution, col. 7, lns 29-37; col. 2, ln 6, lead-iron-tungsten- with lead-zirconate-titanate piezoelectric layer), and a second electrode in this order (col. 7, ln 41, platinum top electrode).
	Katiyar discloses depositing multiple layers of precursor solution to form the piezoelectric layer in the orientation and thickness desired (col. 7, lns 29-40) piezoelectric layer including lead, iron, and titanium (col. 2, lns 4-12) but does not appear to explicitly disclose a seed layer, where the seed layer includes a composite oxide containing as a constituent element, lead, iron, and titanium.  
	Isshiki discloses a similar piezoelectric element featuring a lead zirconate titanate layer sandwiched between a first and second electrode (Fig. 2B) and further including an orientation layer upon which the piezoelectric layer is formed (paragraph [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a seed layer, where the seed layer includes a composite oxide containing components of the piezoelectric layer, in this case, a constituent element, lead, iron, and titanium, as disclosed by Isshiki, into the device of Katiyar, such that the orientation or seed layer also includes components of the piezoelectric layer, for the purpose of providing increased adhesion and orientation between the layers (Isshiki, paragraphs [0015-0016]).
	
Claim 2
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1, wherein the composite oxide included in the seed layer is represented by the following formula (1) PbxFeyTi (1-y) O3(1), wherein 1.00 < x < 2.00 is satisfied (Katiyar, col. 2, lns 5-7, x=1).  

Claim 4
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1, wherein the composite oxide included in the seed layer is represented by the following formula (1) PbxFeyTi (1-y) O3(1), wherein  0.20 < y < 0.80 is satisfied (Katiyar, col. 2, lns 5-7, y = 0.67).   

Claim 5
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1, wherein the composite oxide included in the seed layer is represented by the following formula (1) PbxFeyTi (1-y) O3(1), wherein 1.3 < (x/y) < 13.0 is satisfied (Katiyar, 1/0.67 = 1.49).  

Claim 7
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1, wherein the first electrode includes platinum (Katiyar, col. 7, ln 24, platinum lower electrode)  

Claim 8
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1, wherein the substrate includes zirconium oxide (Katiyar, col. 2, lns 5-7, includes zirconium oxide).  

Claim 9
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1.
Katiyar in view of Isshiki does not appear to explicitly disclose wherein the seed layer has a thickness smaller than that of the piezoelectric layer.
Isshiki discloses a thickness of 20 nm for an orientation layer (paragraph [0012]) and thickness of 1.1 microns for the piezoelectric layer (paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the seed layer has a thickness smaller than that of the piezoelectric layer, as disclosed by Isshiki, into the device of Katiyar, for the purpose of attaining the optimal piezoelectric effect.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 10
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1. 
Katiyar in view of Isshiki does not appear to explicitly disclose wherein the seed layer has a thickness of 20 to 200 nm.  
Isshiki discloses a thickness of 20 nm for an orientation layer (paragraph [0012]) and thickness of 1.1 microns for the piezoelectric layer (paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the seed layer has a thickness smaller than that of the piezoelectric layer, as disclosed by Isshiki, into the device of Katiyar, for the purpose of attaining the optimal piezoelectric effect.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 11
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1.
Katiyar does not appear to explicitly disclose wherein the seed layer has a specific dielectric constant of 100 F*m-1 or more.
Katiyar discloses a dielectric constant of the piezoelectric layer of 1200-3000 (col. 2, ln 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a similar dielectric constant for the seed/orientation layer, as the seed/orientation layer is formed of similar composition to match the main piezoelectric layer. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Claim 12
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1, wherein according to an analysis using an x-ray diffraction method, the piezoelectric layer has a degree of (100) orientation higher than a degree of (110) orientation (Katiyar, col. 10, lns 13-15, (100) orientation).  

Claim 13
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1, wherein the piezoelectric layer includes a composite oxide having a perovskite structure which contains as a constituent element, lead, zirconium, and titanium (Katiyar, col. 2, lns 4-12, lead, zirconium, and titanium).

Claim 14
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1, wherein the composite oxide included in the seed layer has a perovskite structure (Isshiki, paragraph [0063], orientation/seed layer has perovskite structure).  

Claim 15
Katiyar in view of Isshiki discloses the piezoelectric element according to claim 1; and a drive circuit to drive the piezoelectric element (Katiyar, col. 1, lns 23-28, drive circuit for switching).  
Katiyar in view of Isshiki does not appear to explicitly disclose the piezoelectric element within a liquid ejection head. 
Isshiki discloses using a piezoelectric element with driving circuit within a liquid ejection head amongst additional uses (paragraphs [0010, 0133-0134], Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the piezoelectric element into a liquid ejection head, as disclosed by Isshiki, into the device of Katiyar, for the purpose of providing accurate switching or displacement of a volume (Isshiki, paragraphs [0133-0134]).

Claim 16
Katiyar in view of Isshiki discloses the liquid ejection head according to claim 15, wherein the piezoelectric elements are aligned, the first electrodes are individually provided for the piezoelectric elements, and the second electrodes are commonly provided for the piezoelectric elements (Isshiki, Fig. 1, paragraph [0042]).  

Claim 17
Katiyar in view of Isshiki discloses the liquid ejection head according to claim 15, wherein the piezoelectric elements are aligned, the first electrodes are commonly provided for the piezoelectric elements, and the second electrodes are individually provided for the 41piezoelectric elements (Isshiki, Fig. 1, paragraph [0042]).    

Claim 18
Katiyar in view of Isshiki discloses a liquid ejection apparatus comprising: the liquid ejection head according to claim 15, and a control portion which controls an operation of the liquid ejection head (Isshiki, paragraph [0059], signal from drive circuit; Katiyar, col. 1, lns 23-28, drive circuit for switching).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853